DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1-10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11-20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 1 -10 are slightly different from claims 11-20 in the preamble. 
When reading the preamble in the context of the entire claim, for example, the recitation of “A method for manufacturing a dual-band antenna comprising” in claim 1 and the recitation of “A dual band antenna formed by a process comprising steps” in claim 11 are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the limitations recite “stamping a metallic sheet to form an antenna plate having at least one antenna element” and “folding the at least one antenna element about a portion of a perimeter of the stamped metallic sheet” are unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that how does it stamp a metallic sheet to form an antenna plate and how does it fold the at least one antenna element? Maybe, an antenna element formed by a stamping process using a press tool to punch the desired antenna element shape from a sheet of material. And the body of the antenna element is formed from a sheet of material, by formed, (e.g., rolled, drawn, folded, bent, etc.) into a generally shape.
The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Regarding claims 10 and 20, the term "substantially able to be driven…" in lines 11 of claim 1, and the term “substantially one of…” in line 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Claims 2-10 and 12-20 are depending on claims 1 and 11, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S Publication No. 20110095954 A1).
Regarding claims 1 and 11, Sim discloses a method for manufacturing a dual-band antenna and a dual band antenna formed by a process, (which is a method of making an antenna element for a multi-band sleeve dipole antenna assembly, see fig. 7-10), comprising steps of: stamping a metallic sheet to form an antenna plate having at least one antenna element with a low frequency section and a high frequency section having a slot (see paragraph [0048], [0051]-[0052], [0061], and [0071]-[0072]); and folding the at least one antenna element about a portion of a perimeter of the stamped metallic sheet (see paragraph [0053] and [0058]).
Sim does not explicitly disclose forming an upper surface, a side wall and a lower surface of the at least one antenna element.
However, Sim discloses the body 126 of the antenna element 120 is formed from a sheet of material, the body 126 is then configured, or formed, (e.g., rolled, drawn, folded, bent, etc.) into a generally tubular shape (FIGS. 9 and 10) such that at least part 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to design Sim’s multi-band antenna such that folding the at least one antenna element about a portion of a perimeter of the stamped metallic sheet forming an upper surface, a side wall and a lower surface of the at least one antenna element with desired performance, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of application may be satisfied. (Sim further discloses the antenna bodies may be configured, or formed, into generally tubular shapes other than those that are generally round in shape, such as, for example, generally square shapes, rectangular shapes, hexagonal shapes, triangular shapes, octagonal shapes, octagonal shapes, other closed or open cross-sectional shapes (see paragraph [0053]).
Regarding claims 2 and 12, Sim discloses all the limitations of the method of claims 1 and 11, except for specifying that wherein dimensions of the slot are formed in part by a parasitic arm formed within the high frequency section.
However, Sim discloses in different embodiment that the open slot 1336 may be configured to provide impedance matching for the antenna assembly 1300 especially for the high frequency band. Increasing the gap 1336 also may shorten the electrical length 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to design Sim’s multi-band antenna such that dimensions of the slot are formed in part by a parasitic arm formed within the high frequency section in order for increasing the gap, and also may shorten the electrical length of radiating elements subsequently shifting the high band to higher frequency (see paragraph [0061]).
Regarding claims 4 and 14, Sim discloses the method of claims 1 and 11, wherein the upper frequency section has one or more resonant frequencies in the 5-6 GHz range and the lower frequency section has a resonant frequency in the 2-3 GHz range (see paragraph [0037], [0050], [0061], and [0069]).
Regarding claims 5 and 15, Sim discloses the method of claims 1 and 11, wherein a voltage across the slot provides radiation from the high frequency section when the wireless device is in operation (see paragraph [0050] and [0063]).
Regarding claims 6 and 16, Sim discloses all the limitations of the method of claims 1 and 11, except for specifying that further comprising the step of impressing a trench in a surface of the side wall of the at least one antenna element, such that the trench is perpendicular to a lower surface of the at least one antenna when folded.
However, Sim further discloses the coaxial cable 106 extends through the chassis 102 where an outer portion 107 (FIG. 26) (e.g., a metallic braid, etc.) of the cable 106 couples to the sleeve 118. By way of example, the outer portion 107 (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Sim’s multi-band antenna by impressing a trench in a surface of the side wall of the at least one antenna element, such that the trench is perpendicular to a lower surface of the at least one antenna when folded in order for routing an antenna cable through the trench, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of application may be satisfied.
Regarding claims 7 and 17, Sim discloses the method of claims 6 and 16, further comprising the step of routing an antenna cable through the trench (via the chassis), (see paragraph [0043]).
Regarding claims 8 and 18, Sim discloses all the limitations of the method of claims 7 and 17, except for further comprising the step of electrically connecting the antenna cable to an upper surface of the high frequency section.
However, Sim further discloses the coaxial cable 106 extends through the chassis 102 where an outer portion 107 (FIG. 26) (e.g., a metallic braid, etc.) of the cable 106 couples to the sleeve 118. By way of example, the outer portion 107 (e.g., metallic braid, etc.) of the cable 106 may be coupled to the sleeve 118 by way of soldering or a crimping process (see paragraph [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Sim’s multi-band antenna by electrically connecting the antenna cable to an upper surface of the high frequency 
Regarding claims 9 and 19, Sim discloses the method of claims 1 and 11, wherein the lower surface of the antenna element is a continuous common ground for the antenna plate (see paragraph [0008], [0043], and [0076]).
Regarding claims 10 and 20, Sim discloses the method of claims 1 and 11, wherein a shape of the antenna plate is substantially one of a ring and a polygon (see fig. 8-10, paragraph [0053] and [0072]).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S Publication No. 20110095954 A1) in view of Kuo (U.S Patent No. 9647337 B1).
Regarding claims 3 and 13, Sim discloses all the limitations of the method of claims 1 and 11, except for specifying that wherein an inductance loop is formed around at least a portion of the slot adjacent to the low frequency section.
Kuo, on the other hand, discloses a dual-band antenna 100 operates, at least in the low band, as a folded-monopole antenna, with a capacitance between the arm 140 and the ground plane 20. The dual-band antenna 100 further includes an inductor 130 located proximal to the RF feed 110. The inductor 130 may operate to short the folded-monopole antenna to become a shorted-folded-monopole antenna, improving both matching and bandwidth (see col. 3, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate an inductor as taught by Kuo into a multi-band antenna with an inductance loop is formed around at least a portion of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        01/27/2022